Opinion issued March 11, 2004 








 


 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00133-CR
____________

IN RE RUBEN GUAJARDO, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator contends in his petition for writ of mandamus that, due to a clerical
error, he is serving consecutive sentences in cause numbers 91-CR-0734 and 91-CR-0608, rather than concurrent sentences.  Relator further contends that he filed a
motion for judgment nunc pro tunc in the 56th District Court that the court denied.

               Relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure because it does not certify that a copy was served on a
respondent.  See Tex. R. App. P. 9.5.  In addition, the documents attached to relator’s
petition do not provide the Court with a sufficient record upon which relief could be
granted.  See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992); see Tex. R. App.
P. 52.3.
               We therefore deny the petition for writ of mandamus.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).